Citation Nr: 0018700	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  98-08 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether there was a timely request for waiver of recovery of 
an overpayment of pension benefits in the amounts of 
$1,815.48 and of $976.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from January 1953 to May 1956.  
In a decision in March 1998 a Department of Veterans Affairs 
(VA) Regional Office Committee on Waivers and Compromises 
denied entitlement to waiver of recovery of an overpayment of 
improved disability pension in the original amount of 
$1,815.48 on the basis that the request for waiver had not 
been timely submitted by the veteran.  In an April 1998 
decision a Committee on Waivers and Compromises denied 
entitlement to waiver of recovery of an overpayment of $976 
on the basis that the request for waiver had not been timely 
submitted.  The veteran appealed from the foregoing 
decisions.  The case was initially before the Board of 
Veterans' Appeals (Board) in January 1999 when it was 
remanded for further action.  A supplemental statement of the 
case was issued to the veteran in March 1999.  The case is 
again before the Board for further appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.

2.  The veteran had been in receipt of improved disability 
pension since 1993 based on his family income consisting of 
his Social Security benefits and a small amount of earnings 
by his spouse less the deductible portion of unreimbursed 
medical expenses.

3.  In July 1996 the veteran's award of improved disability 
pension was terminated for a period of time beginning in 
January 1994 and then reduced based on additional income 
received by the veteran and his spouse.  This action resulted 
in an overpayment of $1,815.48.

4.  On July 25, 1996, the VA notified the veteran of the 
overpayment and advised him of his right to request a waiver 
of the debt within 180 days.

5.  In March 1997 the veteran's award of improved disability 
pension was terminated effective in April 1996 due to excess 
income including his wife's wages.  This action created an 
additional overpayment of $976 in his account.

6.  On May 22, 1997, the VA notified the veteran of the 
additional overpayment in his account and advised him of his 
right to request a waiver of recovery of the overpayment 
within 180 days of the date he was initially notified of the 
debt.

7.  In March 1998 the veteran submitted a request for waiver 
of recovery of the overpayments.


CONCLUSION OF LAW

The veteran's request for waiver of recovery of both 
overpayments of improved disability pension benefits was not 
timely submitted and may not be considered on the merits.  
38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. § 1.963 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recovery of overpayments of any benefits made under laws 
administered by the VA shall be waived if there is no 
indication of fraud, misrepresentation or bad faith on the 
part of the person or persons having an interest in obtaining 
the waiver and recovery of the indebtedness from the payee 
who received such benefits would be against equity and good 
conscience.  38 U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(a).

A request for waiver of indebtedness shall only be 
considered, except as otherwise provided herein, if made 
within 180 days following the date of a notice of 
indebtedness issued on or after April 1, 1983, by the VA to 
the debtor.  The 180-day period may be extended if the 
individual requesting waiver had demonstrated to the 
chairperson of the Committee on Waivers and Compromises that, 
as a result of an error by either the VA or the Postal 
authorities or due to other circumstances beyond the debtor's 
control, there was a delay in such individual's receipt of 
the notification of indebtedness beyond the time customarily 
required for mailing (including forwarding).  If the 
requester does substantiate that there was such a delay in 
the receipt of the notice of the indebtedness, the 
chairperson shall direct that the 180-day period be computed 
from the date of the requester's actual receipt of the notice 
of indebtedness.  38 U.S.C.A. § 5302(a); 38 C.F.R. 
§ 1.963(b).

The record reflects that the veteran had been in receipt of 
improved disability pension benefits for a number of years.  
His award had recently been based on his report that the only 
family income consisted of his Social Security benefits plus 
a small amount of earnings for his spouse.

The record further discloses that in July 1996 the veteran's 
award of improved disability pension was terminated for a 
period of time in 1994 and then reduced due to additional 
income for himself and his spouse.  This action resulted in 
an overpayment of $1,815.48.

The VA debt management center has certified that the first 
demand letter, which contained the notice of the veteran's 
right to request a waiver of recovery of the indebtedness 
within 180 days was sent to the veteran on July 25, 1996.

The record further discloses that in March 1997 the veteran's 
award of improved disability pension was terminated effective 
in April 1996 due to excess family income, including wages of 
his spouse.  This action resulted in an additional 
overpayment of $976 in his account.

On May 22, 1997, the VA notified the veteran that he had a 
right to request a waiver on the indebtedness of $976.  He 
was informed that his request had to be submitted within 180 
days of the date he was originally notified of the debt.

The record further reflects that in March 1998 the veteran 
submitted a request for waiver of recovery of the 
overpayments of improved disability pension.  That was well 
beyond 180 days from the notices of the indebtedness in July 
1996 and May 1997.  Under the circumstances, the Board cannot 
consider the equitable arguments going to the merits of the 
question of waiver which have been advanced by the veteran.  
It is apparent that the veteran's request for waiver of 
recovery of the overpayments of improved disability pension 
was not timely submitted.  Thus, the request for waiver may 
not be considered on its merits.  38 U.S.C.A. § 5302; 
38 C.F.R. § 1.963.

The Board has carefully reviewed the entire record in this 
case; however, the Board does not find the evidence to be so 
evenly balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.


ORDER

The request for waiver of recovery of an overpayment of 
pension benefits in the amounts of $1,815.48 and $976 was not 
timely submitted.  The appeal is denied.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

